Dismissing appeal.
James R. Dorman, banking commissioner of Kentucky, has appealed from a judgment denying him an injunction to prevent Kerney Bays, John M. Roberts et al., from enforcing the collection of certain judgments they had recovered against the directors of the Hargis Bank  Trust Company.
On March 13, 1933, James R. Dorman, banking commissioner through J. Bryan Smith, his special deputy, liquidating the affairs of the Hargis Bank  Trust Company began this action in the Breathitt circuit court, seeking to recover of the directors of the Hargis Bank  Trust Company damages resulting to it by their alleged mismanagement thereof, and for restoration of certain of its assets alleged to have been converted by them or by others with their consent.
The banking commissioner made John M. Roberts, R.L. Eversole, Kerney Bays, and James S. Williams defendants and sought to enjoin them from enforcing certain judgments they had obtained against A.H. Hargis et al. Those judgments are fully described in an opinion reversing them this day delivered in cases styled A.H. Hargis et al. v. John M. Roberts et al., 254 Ky. 232,70 S.W.2d 921.
We have reversed those judgments for reasons given in the opinion reversing them, so the questions raised on this appeal relative to appellants' right to injunctive relief to prevent their enforcement is now moot, as those judgments, since they are now reversed, are of no concern to the appellant, yet, until they were reversed he was entitled to an injunction to prevent their enforcement, which the trial court erroneously denied him.
Appeal dismissed. Costs to go against appellees. *Page 503